Citation Nr: 0804149	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  03-28 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1971.


This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's application to reopen a previously denied claim of 
service connection for PTSD.  By a July 2005 decision, the 
Board reopened the previously denied claim, and remanded the 
underlying claim for service connection for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

The veteran most recently underwent VA examination in August 
2007.  The examiner determined that the veteran did not meet 
the DSM-IV criteria for a diagnosis of PTSD related to his 
confirmed in-service stressors.  The examiner, however, did 
not specifically indicate which DSM-IV criteria were not met.  
As there are other diagnoses of PTSD of record, and no 
rationale was provided for the August 2007 opinion, it is 
unclear to the Board which diagnosis holds the most probative 
weight.  Where there is a question as to whether a diagnosis 
is in accord with applicable DSM criteria, further 
clarification is needed.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  In this case, the Board finds that additional 
development is needed to determine whether the veteran 
currently meets the DSM-IV criteria for a diagnosis of PTSD 
based upon a confirmed in-service stressor.  To that end, a 
remand for an examination is required.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).
Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
psychiatric examination with an 
examiner who has not previously 
examined him to determine the nature 
and etiology of any PTSD.  Provide the 
examiner with  a list of verified 
stressors.  The claims folder should be 
reviewed by the examiner in conjunction 
with the examination and the report 
should note that the claims folder was 
reviewed.  The examiner should 
specifically state whether or not each 
criterion for a diagnosis of PTSD 
pursuant to DSM-IV is met.  If a 
diagnosis of PTSD is warranted, the 
examiner should specify upon which 
verified in-service stressor or injury 
the diagnosis is based.  The rationale 
for all opinions must be provided.

2.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



